184 U.S. 111 (1902)
CLEVELAND TRUST COMPANY
v.
LANDER.
No. 88.
Supreme Court of United States.
Argued January 10, 1902.
Decided February 24, 1902.
ERROR TO THE SUPREME COURT OF THE STATE OF OHIO.
*113 Mr. James Rudolph Garfield for plaintiff in error. Mr. Harry A. Garfield and Mr. Frederic C. Howe were on his brief.
Mr. P.H. Kaiser for defendant in error. Mr. O.L. Neff was on his brief.
MR. JUSTICE McKENNA, after stating the case, delivered the opinion of the court.
The argument of the plaintiff in error claims a greater immunity from taxation for the shares of the Trust Company than section 5219 of the Revised Statutes of the United States gives to shares in national banks. That section permits the States to assess and tax the shares of shareholders in national banks, with the limitations only "that the taxation shall not be at any greater rate than is assessed upon other moneyed capital in the hands of individual citizens of such State;" and that the shares of non-residents "shall be taxed in the city or town where the bank is located, and not elsewhere." The prayer of the petition *114 is also opposed by decisions of this court. In Van Allen v. The Assessors, 3 Wall. 573, the provision contained in section 5219  then a part of the act of Congress of June 3, 1864  came up for consideration. There was a dispute as to the meaning of the statute, and its validity was also assailed. The court asserted a distinction between the property of the bank and corporation as such, and the property of the shareholders as such, and held that the tax authorized by the statute was a tax on the shares, the property of the shareholder, not a tax on the capital of a bank, the property of the corporation. The validity of the statute was sustained, and interpreting it the court said that it authorized the taxation of such shares, and shares were defined to be the whole interest of the holder without diminution on account of the kind of property which constituted the capital stock of the bank. Of the provisions of the act expressing this purpose and the right of the State to tax the court said nothing "could be made plainer or more direct and comprehensive." The case was subsequently affirmed. 4 Wall. 244; 4 Wall. 259; 121 U.S. 138.
The plaintiff concedes the distinction between the property of the corporation represented by its capital stock and the property of the shareholders represented by their shares, and bases an argument upon that distinction, and yet excludes from consideration, as immaterial to the questions at issue, the laws of Congress governing the taxation of the shares. The reasoning advanced is that under the laws and constitution of the State of Ohio the property of the trust company "must be and is subject to taxation;" and "that the sections of the statutes of the State of Ohio which provide the method for determining this tax value, so far as they apply to such trust company, simply prescribe a convenient method for arriving at the true value in money of the property of the corporation." And the deduction is made "that, in determining the value of such property for taxation, the trust company is entitled to deduct from its capital and surplus the value of the United States government bonds then owned by it." In other words, the contention is that the tax on the shares being equivalent to a tax on the property of the trust company, there must be deducted from *115 the value of the shares that portion of the capital of the company invested in the United States bonds.
The answer to the contention is obvious and may be brief. The contention destroys the separate individuality recognized, as we have seen, by this court, of the trust company and its shareholders, and seeks to nullify one provision of the Revised Statutes of the United States (section 5219) by another (section 3701), between which there is no want of harmony. And what the constitution of the State of Ohio requires, or what the statutes of the State require as to taxation, must be left to be decided by the Supreme Court of the State, and whether that court has decided, logically or illogically, that a tax authorized by the laws of the United States on the shares of the company satisfies the constitution of the State as a tax on the corporation, is not open to our review or objection. The manner of taxation being legal under the statutes of the United States, its effect cannot be complained of in the Federal tribunals. We do not mean to be understood as implying that the plaintiff's view of the constitution of the State, or of the laws of the State, is correct. The inquiry is not necessary. Accepting such view as correct, plaintiff shows no right, under the Constitution or laws of the United States, which has been violated.
Judgment affirmed.
MR. JUSTICE HARLAN did not hear the argument and took no part in the decision.